Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 16 October 2020 has been fully considered.

	Applicant argues:
	“Claims 1-10 were rejected as being anticipated by U.S. Patent Publication 2015/0091301 to Littmann. It is noted that U.S. Patent Publication 2015/0091301 to Littman has since issued as U.S. Patent 9,726,150. In addition, it is noted that the inventor on the instant application is the same as that on the reference. The claimed invention is in no way anticipated by or obvious over Littmann. This can be easily seen by comparing Figure 1 of the two references (Figure 1 of both patents appear on the face page of the Littman reference and the published instant application and are reproduced below for the Examiner’s convenience). Note particularly, that Littman (see left drawing) does not have elements 31-34 depicted in the present application (see right drawing). With reference to the text beginning at the bottom of page 10 of the application “34 denotes a heated storage medium and “33” denotes a heating device. As is explained on pages 11 and 12 of the application, by having a gas 4 preheated, a significant power increase is achieved at the expansion machine. Thus, the current design provides for significant efficiencies which were not realized in the prior configuration.”
	
Examiner’s response:
	It’s noted that Applicant referred to the wrong figure (figure 2) of Littmann.  The Examiner clearly pointed out in his rejection that figure 1 of Littman has the heater 33.  Note figure 1 of Littmann as follows.






    PNG
    media_image1.png
    936
    704
    media_image1.png
    Greyscale

	The Examiner clearly stated in his rejection: “US 2015/0091301 clearly discloses the same invention.  Figure 1 discloses first storage 11, second storage 12, compressor 22, expander 21, gas lines 17, 18, valves 24, 28, heater 33, and controller 13.”.  A person having ordinary skill in the art would have realized that heater 33 heats up the fluid in line 17.  
	While it’s true that figure 1 in Littmann does not discloses heat storage 32, it does disclose heat exchanger 32.  The claimed invention fail to recite the difference such as the heat storage 32 separate from first and second storage chambers with heat storage medium 34.  Thus, Littmann clearly discloses the claimed invention before this amendment.
	The Examiner agrees that Littmann does not teach the newly added limitation “the operating temperature not more than 50ºC”.  However, operating temperature not 

	Applicant argues:
“Littman makes no mention of preheating, and did not include or suggest structure for doing this operation. The claimed invention specifically requires heating the compressed pressurized gas by no more than 50 degrees Celsius with a heating device before or during supply of the compressed pressurized gas to the expansion machine. Littman does not have the heating device or perform any heating as required in the claim.”
Examiner’s response:
Littmann clearly discloses the preheating inside the storage chambers underground, this is similar to the claimed invention.  Littmann also clearly disclose heating device 33 as noted above in figure 1.  Littmann does not discloses operating temperature of not more than 50ºC but a new ground of rejection under 35 USC 103(a) will be made.  

Applicant argues:
“Claims 1, 4, and 7-10 were rejected as being anticipated by U.S. Patent 8,627,665 to Ruer, and claims 2, 3, 5, and 6 were rejected as being obvious over Ruer. However, Ruer is not the same kind of system as the claimed invention, and at a minimum differs dramatically in its heating operations. As noted in column 12, lines 32 et seq., the heater 5a brings the temperature of the refractory material from 10-20°C to 600°C. This is done outside the enclosure with a resistance heater. The temperature of the refractory material is then raised to 1200-1400°C (see column 12, line 55). Then expansion takes place (see column 12, line 67). In short, Ruer contemplates a system requiring massive amounts of externally supplied heat. Ruer absolutely in no way anticipates or makes obvious heating the compressed pressurized gas by no more than 50 degrees Celsius with a heating device before or during supply of the compressed pressurized gas to the expansion machine as is required in the claims.”. 
Examiner’s response:
Ruer discloses many heaters depending on which cycle and which direction the fluid flows.  Note figure 1, heater (heat exchanger 6) has a discharge fluid temperature in the range of 10ºC to 20ºC to drive turbine 3c (from last paragraph of column 13 to lines 10-14 of column 14).  Note the claimed invention does not clearly recite which fluid is heating, heat exchanger 6 clearly provides heating between two fluids and is qualified to be a heating device.

Applicant argues:
“Claims 1-6 and 8 were rejected as being non-enabling and missing essential elements. Claims 1-10 were rejected as failing to comply with the written description requirement. Both rejections take the position that there are computer implemented functions requiring a special purpose computer that will control the compressor-expander system. These assumptions are simply incorrect and the rejections should be withdrawn.”.
Examiner’s response:
The Examiner disagrees.  The claimed invention cannot operate without a controller, especially now that the operating temperature “not more than 50ºC” is cited.  A human operator without a controller cannot sense the operating temperature and adjust the system to come up with that temperature.  Pending claim 9 and canceled claim 10 clearly recite that a controller is essential.  Please include the controller in the independent claims to overcome this rejection.

Applicant argues:

“A feature of the present invention is that the compressed gas storage power plant has a first and a second storage space separate from each other, between which the compressed gas moves back and forth without ever reaching the atmosphere. The present invention thus relates to a closed system in which it is possible to avoid that the compressed gas is expanded again to atmospheric level or has to be compressed from atmospheric level. All of this is well described in the patent specification and U.S. Patent Publication 2015/0091301 to Littmann (cited by the Examiner), and is shown in the drawing figures. The present invention, uses a so-called adiabatic operating principle, in which the compressed gas can always be kept at a relatively high pressure level because it is moved back and forth between two storage spaces of the system. Note that an adiabatic operating principle does not lead to extreme temperature changes. The invention is related to a finding that a significant increase in the efficiency of the expansion machine can be achieved by heating the compressed gas moderately by a maximum of 50°C. This is all described with specificity in the application and claims.

The considerable positive effect of the present invention is taught by example calculations on page 11 of the application as filed. For example, it is assumed that a pressure of 228 bar is present in the storage space with the higher pressure. The compressed gas is passed through the expansion machine. After the expansion, the gas is led with a pressure of 81.2 bar into the storage space with the lower pressure. The temperature of the pressurized gas in the lower pressure chamber is 31.1 °C. If this expansion process is carried out without additional heat input, the capacity at the expansion machine is 3.168 MW at a flow rate of 150,000 m3/h. If instead, according to the invention, a heating of the compressed gas by, for example, 25°C is carried out before or during the supply of the compressed gas to the expansion machine, the expansion machine can now achieve a capacity of 5.474 MW, thus an increase in capacity of 2.306 MW (which corresponds to an increase of 72.8%). The thermal power supplied to the system can be fully converted, and even the efficiency of the overall system can be increased by influencing the specific heat of the compressed gas (see page 11 of the application)”.
Examiner’s response:
As noted above, Littmann clearly teaches the same system as the claimed invention except for the operating temperature not more than 50ºC.  Please note that the claimed invention is very broad as opposed to details of the invention as argued by 

Applicant argues:
Should the Examiner find the application to be other than in condition for allowance, the Examiner is requested to contact the undersigned at the local telephone number listed below to discuss any other changes deemed necessary in a telephonic or personal interview.
Examiner’s response:
The claimed invention now is not allowable and is not close enough for the Examiner to make suggestion.  However, at least a controller should be cited in independent claims to overcome the 112(a)/(b) rejections, and details of the heater including separate heat storage and heat medium should be cited to define over the Littmann reference.  However, please note this application is now under final rejection. If Applicant raises new issues or new matter, a Request for Continued Examination (RCE) or continuation-in-part (CIP) should be filed, respectively because the Examiner needs to conduct new searches and further consideration.

  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. Subject matter critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  

Please note the following MPEP 2172.01 and MPEP 2164.08 (c).

2172.01    UNCLAIMED ESSENTIAL MATTER [R-11.2013]
A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling. In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See also MPEP § 2164.08(c). Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention.
In addition, a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).

2164.08(c)    Critical Feature Not Claimed [R-08.2012]
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976). 
.

Claims 1, 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the specification, page 9, lines 10-22, and claim 9 recites a control system to control the fluid flow in the compressor-expander system. It’s noted that the specification fails to provide sufficient support for computer-implemented functions.  The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Thus, the specification must sufficiently disclose an algorithm including flow charts, logic diagrams etc. to transform a general purpose microprocessor to the special purpose computer.  Applicant is reminded that new matter is not allowed.  Thus, a continuation-in-part (CIP) application may be needed to add the computer algorithm to describe the claimed invention.  Note MPEP 2161.01 as follows.

2161.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-08.2017]
Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.

Claims 1, 3-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the control system with computer programming. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 7-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 8627665 (Ruer).
Regarding independent claims 1, 7, Ruer discloses a method for storing energy and for dispensing energy into an energy supply grid by a pressurized gas storage power plant; storing energy by compressing pressurized gas is taken from a first storage chamber 1 with a compression machine (3b or 4b) to produce compressed pressurized gas, and routing the compressed pressurized gas into a second storage chamber 2 that is different from the first storage chamber 1: dispensing energy by expanding the compressed pressurized gas is taken from the second higher-pressure storage chamber 2 by routing the compressed pressurized gas through an expansion machine (3c or 4c) to produce and expanded pressurized gas, wherein the expansion machine 3c, 4c dispenses energy to the energy supply grid (note the alternator 4a): and heating the compressed pressurized gas with a heating device (note several heaters E1, E2, E3 through heat exchangers 5a1, 5a2, 6, before or during supply of the compressed pressurized gas to the expansion machine 3c, 4c.  Note figure 2 that shows the best fluid circuit flow from compressor 4b to turbine 4c and As noted above, Ruer discloses many heaters depending on which cycle and which direction the fluid flows.  Note figure 1, heater (heat exchanger 6) has a discharge fluid temperature in the range of 10ºC to 20ºC to drive turbine 3c (from last paragraph of column 13 to lines 10-14 of column 14).  Note the claimed invention does not clearly recite which fluid is heating, heat exchanger 6 clearly provides heating between two fluids and is qualified to be a heating device.)

Regarding claim 4, because there are many heaters, E1, E2, E3, one can be considered a preheater.
Regarding claims 8-9, it’s well known to use a controller with programming to drive the system.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0091301 (Littmann) in view of U.S. 8627665 (Ruer). 
Regarding independent claims 1, 7, Littmann discloses in figure 1 a first storage 11, second storage 12, compressor 22, expander 21, gas lines 17, 18, valves 24, 28, heater 33, and controller 13. Littmann clearly discloses a method for storing energy and for dispensing energy into an energy supply grid by a pressurized gas storage 
Littmann does not discloses the operating temperature not more than 50ºC.  
Ruer clearly discloses that a turbine 3c in figure 1 can be operated in the range of 10ºC to 20ºC (last line of column 13 to first paragraph of column 14).  It would have been obvious to a person having ordinary skill in the art to heat and set the operating temperature of less than 50ºC in Littmann as taught by Ruer for the purpose of obtaining appropriate work output based on the elected temperature.
Regarding claim 3, paragraphs 77-78 in Littmann clearly disclose the pressure in storage 11 is 230-280 bars, and the pressure in storage 12 is 130-150 bars, thus the ratio is less 1 to 5 as claimed.
Regarding claim 4, the preheating occurs inside both storage chambers 11, 12 because the chambers are underground that are subjected to geothermal heat.
Regarding claim 5, note the preheating fluid of heater 33 in Littmann is clearly lower than 1013 bar and under 100ºC because that fluid is connected with both chambers 11-12.

Regarding claim 8, Littmann clearly discloses a power plant as claimed.
Regarding claim 9, note the controller 13.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/12/2021